Title: To Benjamin Franklin from Thomas Gilpin, 10 October 1769
From: Gilpin, Thomas
To: Franklin, Benjamin


This letter from Franklin’s new-found correspondent, Thomas Gilpin, is a minor but interesting contribution to the history of the canal age. The original letter has apparently been lost, and now exists only in two extracts printed a century apart. Both were edited with a sang-froid that the modern editor may envy but can scarcely emulate. We have chosen the fuller and earlier version, that of 1821, and have drawn upon the later version for words or passages (enclosed in brackets) that the original editor omitted.
 
Worthy Friend
Philadelphia Octr 10th 1769
By Capt. Falconer I had the pleasure of receiving your favor of 10th July. Your approbation and intention of exhibiting my machine to the Society of Arts gives me great pleasure and claims my sincere thanks and I hope it will meet with improvement and become beneficial to the public. What I am now going to add fills me with doubt whether or not it may not prove more zealous than useful while your time is so much occupied with other objects; but as my intention is to promote public benefit I now communicate a few of the outlines of the proceedings of the Committee, appointed to view the ground and investigate the practicability of a canal between the tide waters of the Chesapeake and Delaware bays.
It is found that from Duck creek on the Delaware, to the Head of Chester river on the Chesapeake, the distance is about 12 miles, the extreme elevation 33 feet, the water high and the ground easy to dig.
From Appoquinimink creek on the Delaware, to the Head of Bohemia on the Chesapeake is 5 miles; the extreme height 66 feet, the streams small and they lie low, the ground easy to dig.
From the head of Christiana on the Delaware to Perch creek a branch of Elk river is about 12 miles; the ground has not yet been viewed by the committee, but they are appointed soon to go upon it.
The first of the above communications is too low down the Chesapeake and Delaware; the second is deep for digging and is very scant of water to supply locks; the third appears the best of all, as by a side canal or feeder, the water may be brought from the higher parts of Elk river, at the distance of six or seven miles to support the locks, as high as the extreme elevation of the middle ground, and as Elk river lies at the extremity of the Chesapeake, it renders it most convenient to every part of that bay.
It is said the inhabitants of Maryland will be averse to this canal, as it may lessen the profits of the carriage across the peninsula and prevent the growth of the [small] towns [at the head of the tide waters]; but in this I apprehend they are mistaken, and would doubtless be convinced of their error by many persons who understand the subject well, for it is evident that their trade at present is divided among so many small ports, that it is rendered weak for want of great leading markets. [The inhabitants of their back country are now compelled to resort to Philadelphia at great expence;] but, if this canal were open, boats would ply across and afford an option of a market in either bay, which would attract all produce to the head of the Chesapeake, and of course into Maryland itself, where its own ports if of sufficient importance, would have the first offer, and a second would occur by the opportunity of proceeding onward, but at all events, the certainty of one or the other and the choice of both markets, would unquestionably attract all produce to that quarter, instead of going round by sea as a great part of it now does; thus the western trade as well as that of all the waters of the Chesapeake, would be drawn to one great centre at its head and a depot formed for the sale of their own produce, and supplying them with every foreign article by the easy navigation of the Chesapeake, and by the ease also with which supplies might be obtained from the two markets of Baltimore and Philadelphia; I think that these undoubted objects which would open for the landed or agricultural interest, would give a decided preference to that of being confined to the markets of their own bay, and ensure their assent to the canal.
As to the Susquehanna, as it has been found navigable for boats of four and five tons nearly to its sources, which extend over a great part of Pennsylvania, and as the navigation may doubtless be improved by a canal, to its mouth, this would draw the produce of Pennsylvania to that quarter, and afford the double advantage of a market there, or proceeding to Philadelphia at a saving of 50 per cent. on carriage even from Lancaster, and the same saving in goods going backward, as they might be sent from Philadelphia to the Chesapeake and thence to the westward, at a considerable diminution of expence.
A great deal more might be said on the subject, but I know of no one who can perceive or appreciate the advantages I have pointed out, better than Doct. Franklin, to whom I submit these remarks, for him to correct and use them as he may think most beneficial to out country, [and remain most sincerely, his friend,
Thomas Gilpin]
[P.S.] Barnet, who owns a furnace and forge on Octorara, a branch of Susquehanna, has in the driest part of this summer, when the water was remarkably low, gone with boats backward and forward from his works down the Susquehanna to the tide, and intends as I am informed, to pursue this navigation. This circumstance still further magnifies the importance of the navigation of the Susquehanna and the necessity of the canal.
